Citation Nr: 0803791	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for right knee 
disorder.

4.  Entitlement to service connection for left knee disorder.

5.  Entitlement to an increased initial disability rating in 
excess of 70 percent for major depression.

6.  Entitlement to a compensable initial disability rating 
for mallet fracture of the right fifth digit, distal 
interphalangeal joint.

7.  Entitlement to a compensable initial disability rating 
for degenerative disc disease of the cervical spine, C5-C6.

8.  Entitlement to a compensable initial disability rating 
for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to October 
1982 and from June 1987 to September 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in February 2004 and in 
September 2004, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

The issue of entitlement to a compensable initial disability 
rating for degenerative disc disease of the cervical spine, 
C5-C6, is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's current 
low back disorder, diagnosed as episodic lumbosacral strain 
and early degenerative changes, is related to his active duty 
service.


2.  The veteran's current allergic rhinitis existed prior to 
his entry into active duty service, and permanently increased 
in severity during his active duty service.

3.  The medical evidence of record does not show a current 
diagnosis of a right knee disorder.

4.  The medical evidence of record does not show a current 
diagnosis of a left knee disorder.

5.  Since the initial grant of service connection, the 
veteran's service-connected major depression has been 
manifested by symptoms including chronic anxiety and 
depression, poor sleep, low energy, difficulty concentrating 
and social withdrawal.  There is no showing of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; disorientation to 
time and place; and memory loss for names of close relatives, 
own occupation, or own name.  

6.  The veteran's mallet fracture of the right fifth digit, 
distal interphalangeal (DIP) joint, does not exhibit 
extremely unfavorable ankylosis and is not shown to result in 
limitation of motion of other digits or interference with the 
overall function of the right hand.  

7.  Since the initial grant of service, the veteran's 
gastroesophageal reflux disease (GERD) has been essentially 
asymptomatic and well controlled with medication.


CONCLUSIONS OF LAW

1.  A low back disorder, diagnosed as episodic lumbosacral 
strain and early degenerative changes, was incurred during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002), 38 C.F.R. § 3.303 (2007).

2.  Allergic rhinitis was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

3.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  A left knee disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  The criteria for an initial evaluation in excess of 70 
percent for service-connected major depression have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2007).

6.  The criteria for a compensable initial disability rating 
for mallet fracture of the right fifth digit, DIP joint, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2007).

7.  The criteria for a compensable initial disability rating 
for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R §4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
allergic rhinitis, low back and bilateral knee disorders.  He 
is also seeking increased initial disability ratings for his 
service-connected major depression; mallet fractured right 
fifth digit, DIP joint; degenerative disc disease of the 
cervical spine; and GERD.

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's October 2003 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Moreover, a subsequent notification 
letter was sent from the RO to the veteran in July 2007, 
which was followed by re-adjudication of the claim by the RO 
in an August 2007 Supplemental Statement of the Case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
veteran was provided with VA medical examinations relating to 
each of the issues addressed herein.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  



A.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

i.  Low Back Disorder

In this case, the veteran is seeking service connection for a 
low back disorder.  On his notice of disagreement, received 
in October 2004, the veteran stated that he did not request 
or receive treatment for a back condition during his military 
service.  Nevertheless, he indicated that he did have low 
back pain during service and that this condition continues to 
bother him today. 

The veteran initially filed a claim seeking service 
connection for a low back disorder in December 2002, while he 
was still in the service.  He was eventually discharged from 
the service in September 2003, and re-filed his claim seeking 
service connection later that same month.

In January 2004, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's ten-year history of intermittent low back pain.  
Physical examination of the spine revealed forward flexion to 
95 degrees, extension to 15 degrees, lateral flexion to the 
right and left to 25 degrees, and rotation to the right and 
left to 35 degrees.  X-ray examination of the lumbar spine 
revealed very early minimal degenerative changes.  The report 
concluded with a diagnosis of episodic lumbosacral strain.  A 
subsequent treatment report, dated in March 2004, noted a 
diagnosis of episodic lumbar strain.  

Based on the totality of the evidence, and with generous 
application of the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b), the Board finds that service connection for a low 
back disorder, diagnosed as episodic lumbosacral strain and 
early degenerative changes, is warranted.  In reaching this 
conclusion, the Board acknowledges the lack of any inservice 
treatment having been shown for this condition.  
Nevertheless, complaints of lumbar strain were shown during 
the veteran's active duty service.  Moreover, a post service 
VA examination, performed within four months after his 
discharge from the service, diagnosed episodic lumbosacral 
strain and early degenerative changes as shown by x-ray 
examination of the lumbar spine.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Under these 
circumstances, the Board finds the evidence to be in 
equipoise.  Thus, service connection for low back disorder, 
diagnosed as episodic lumbosacral strain and early 
degenerative changes, is warranted.

ii.  Allergic Rhinitis

The veteran is seeking entitlement to service connection for 
allergic rhinitis.  On his notice of disagreement, dated in 
October 2004, he indicated that he had surgery and received 
shots for this condition prior to joining the service.  He 
also alleged that this condition was essentially cured at the 
time he entered military service.  The veteran alleges that 
his military service aggravated this condition requiring that 
he again begin to receive shots and medications for it.  
Currently, the veteran indicated that his allergic rhinitis 
is present year round, but worsens during the months of 
August, September, and October.  

Historically, the veteran served on active duty active duty 
from July 1982 to October 1982 and from June 1987 to 
September 2003.  A review of his report of separation, Form 
DD 214, revealed that he did not have any foreign or sea 
service, and there is no indication that he engaged in 
combat.  See 38 U.S.C.A. § 1154 (West 2002).


A medical history report, dated in May 1982, taken pursuant 
to his initial enlistment examination, noted that the veteran 
had a history of hay fever.  The report also noted that he 
had undergone surgery on his nose at the age of 19.  In 
addressing the veteran's responses, the examiner listed a 
diagnosis of hay fever, mild.  No subsequent treatment for 
hay fever or allergic rhinitis was indicated during the 
veteran's initial period of service.  

Treatment records from the veteran's second period of service 
indicate that he had been prescribed Zyrtec.  A medical 
history report, completed pursuant to the veteran's 
separation examination in July 2003, noted that he had hay 
fever and allergies and was taking 10 milligrams of Zyrtec 
per day on an as needed basis.

In January 2004, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's history of environmental allergies.  The veteran 
indicated that as a teenager he had a lot of allergy 
problems, and that he underwent injections for a period of 
time for this condition.  He further indicated that he 
underwent a septoplasty prior to joining the service at the 
age of 19.  He indicated that he continued to have allergy 
problems during his military service.  He also reported that 
he takes Zyrtec pretty much year round, and that this 
condition is at its worse in September.  Following a physical 
examination, the VA examiner concluded with a diagnosis of 
pre-military perennial allergic rhinitis.

A medical treatment report, dated in February 2004, noted the 
veteran's history of chronic perennial allergies from moles 
and annual hay fever, which leads eventually to an annual 
episode of sinusitis every fall.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2007).  

In this case, the veteran's initial enlistment examination in 
May 1982, noted a diagnosis of hay fever, mild.  Hay fever is 
a seasonal variety of allergic rhinitis.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, p. 621, (27th ed. 1988).  
Since this condition was noted upon the veteran's enlistment 
examination, the presumption soundness does not apply.  See 
38 U.S.C.A. § 1111.  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  However, that the 
portion of the regulation that was changed is inapplicable to 
the veteran's claim.  The applicable portion of this 
regulation remains as it was at the time of the veteran's 
claim.  Therefore, all due process requirements were met in 
this regard, and there is no prejudice to the veteran's claim 
in proceeding with adjudication of his appeal.

The Board finds that the evidence shows that the veteran's 
pre-existing allergic rhinitis underwent an increase in 
severity during his military service.  During the veteran's 
second period of service, he was prescribed Zyrtec.  
Accordingly, the presumption of aggravation applies.  See 38 
U.S.C.A. §§ 1153; 38 C.F.R. § 3.306; see also Browder v. 
Derwinski, 1 Vet. App. 204, 206-207 (1991).  The presumption 
of aggravation applies where there was a worsening of the 
disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder, 1 
Vet. App. 207.  In the present case, the first evidence of 
record that medication was prescribed for the veteran's 
allergic rhinitis was in service.  The Board finds that this 
indicates a worsening of the allergic rhinitis.  Accordingly, 
service connection for allergic rhinitis is warranted.

iii.  Bilateral Knee Disorders

The veteran is seeking service connection for bilateral knee 
disorders.  Specifically, he claims that he experienced 
bilateral knee pain during his military service, and that 
this pain has continued ever since.

A review of the veteran's service medical records was silent 
as to any treatment or diagnosis of a right or left knee 
disorder.  Moreover, in his notice of disagreement, dated in 
October 2004, the veteran indicated that he did not seek any 
treatment for either of his knees during his military 
service.

A review of the veteran's post service medical treatment 
reports reflects complaints of bilateral knee pain.  However, 
a specific diagnosis of either a right or left knee disorder 
is not shown in the evidence of record.

In January 2004, a VA general physical examination was 
conducted.  The report indicated that the veteran, "states 
his knees do not hurt very much at all.  He says he has never 
seen a doctor for this."  Physical examination revealed a 
range of motion in both knees from 0 degrees extension to 145 
degrees of flexion.  His knees also exhibited negative 
drawer, Lachmann and McMurray's signs.  There was no effusion 
in either knee, and medial and lateral collateral ligaments 
were completely intact.  There was no pain on palpation and 
no showing of any remarkable functional loss on repetitive 
use.  X-ray examination of both knees was completely normal.  
The report concluded with a diagnosis of normal knee 
examination, with insufficient subjective or objective 
evidence of any acute or chronic condition of either knee.

The United States Court of Appeals for Veterans Claims 
(Court) has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Without a current disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  
  
The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, without a current diagnosis, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a right or 
left knee disorder.  As such, that doctrine is not applicable 
in the instant appeal and his claims must be denied.  38 
U.S.C.A. § 5107.

B.  Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

i.  Major Depression

In February 2004, the RO issued a rating decision which 
granted service connection for major depression and assigned 
thereto an initial disability rating of 70 percent, effective 
from September 4, 2003, the day after the veteran's discharge 
from the service.  The veteran subsequent appealed this 
decision seeking an increased initial disability rating.

The veteran's service medical records reveal inservice 
psychiatric treatment.  A medical board report, dated in June 
2003, noted diagnoses of major depressive disorder and 
personality disorder.  The report also listed Global 
Assessment of Functioning (GAF) scores of 60, with 75 in the 
past year.  

A post service treatment memorandum, dated in December 2003, 
noted diagnoses of moderate major depressive disorder, 
recurrent, and alcohol dependence in early full remission.  
The report noted that these conditions caused severe 
impairment in the veteran's social and occupational 
functioning.

In January 2004, a VA mental examination was conducted.  The 
examiner noted that he had reviewed the veteran's claims 
folder.  The veteran reported having difficulty sleeping, 
feeling depressed, and low energy.  He indicated that he was 
not suicidal or homicidal.  The veteran also reported having 
some brief periods of happiness, usually no longer than a 
day, and that he was able on occasion to get some 
housecleaning done and see some friends.  Mental status 
examination revealed the veteran to be a rather downtrodden 
man who was wearing tennis shoes, jeans, a torn military 
short, a wool shirt, dark glasses (which he took off for the 
interview), and a ball cap.  His mood was dysphoric, and his 
affect was moderately constricted.  There was no evidence of 
delusions, hallucinations, grandiosity or paranoia.  His 
thought process was logical, and there was some 
circumstantiality.  The veteran was oriented to time, place, 
person and situation.  His memory was intact and his 
sensorium was clear.  He abstracted concretely, and there was 
no gross impairment of cognitive ability.  The report 
concluded with diagnoses of major depression, alcohol 
dependence in early remission, and nicotine dependence, 
continuous.  It also listed a GAF score of 58, which the 
report indicated meant that the veteran had a moderate degree 
of symptomatology.  

A subsequent treatment report, dated in January 2004, noted 
that the veteran was seeking treatment for his mental 
condition.  Mental status examination described him as 
casually attired and adequately groomed.  His speech was 
clear, at a normal rate, and goal-directed.  His mood was 
mildly anxious, and he was free from suicidal or homicidal 
ideations.  His affect was reactive and appropriate to 
thought content.  There was no evidence of loosening of 
associations, delusional thinking, or paranoia.  His memory 
was intact, and his attention and concentration were 
adequate.  The report concluded with diagnoses of bipolar 
disorder, mixed features and alcohol dependence, chronic.  
Subsequent medical records revealed ongoing psychiatric 
treatment.

A treatment report, dated in August 2004, noted the veteran's 
complaints of anxiety and poor concentration.  The report 
indicated that the veteran was neatly dressed and groomed.  
His speech was clear and goal-directed.  He was anxious and 
somewhat frustrated.  His affect was appropriate to his mood.  
He was fully alert and able to clearly and calmly express his 
emotions, and he was free from any thoughts of wanting to 
hurt himself or anyone else.  The report concluded with an 
impression of bipolar affective disorder and mixed 
combination drug dependence.  It also listed a GAF score of 
55.  A private mental evaluation, performed in June 2005, 
concluded that the veteran was incapable of working even at 
low stress jobs.  

A decision of the Social Security Administration, dated in 
September 2005, concluded that the veteran was entitled to 
disability benefits beginning in April 2004.  This decision 
indicated that it was based in part upon the veteran's 
neurocognitive disorder, bipolar disorder, personality 
disorder, and alcohol dependence, in remission.

A treatment report, dated in February 2006, noted that the 
veteran was feeling much better on his medications.  He 
indicated that his ex-spouse and their two children had 
recently moved back in with him.  The veteran also indicated 
that he has become attached to them and that having them 
around is emotionally satisfying.  Objective examination 
revealed he was neatly dressed and groomed.  His speech was 
clear and goal directed, his mood positive, and his affect 
bright.  No thoughts of hurting himself or others were 
indicated, and he was alert and fully oriented.  His memory 
was grossly intact, and his attention and concentration were 
good.  The report concluded with an impression of alcohol 
dependence, combination drug dependence, and depressive 
disorder, not otherwise specified.  It listed a GAF score of 
60.

In March 2006, the veteran underwent a VA mental examination.  
The examination was conducted by the same VA examiner who 
performed the January 2004 examination, and he indicated that 
the examination was to focus on the veteran's condition since 
that prior examination.  The veteran indicated that he lived 
alone with two dogs.  The report noted that the veteran was 
very active in Alcoholic Anonymous (AA), and that this served 
as his major support system.  It also noted that he received 
very active treatment at the VA medical center. 

The report noted that overall the veteran's depressive 
symptoms were under reasonable control.  The VA examiner 
indicated, however, that this was because he was essentially 
in full-time treatment through his involvement in AA and VA's 
mental health clinic.  The veteran reported current symptoms 
of depression, loneliness, excessive sleep, low energy, and 
poor concentration.  A mental status examination revealed him 
to be clean and appropriately dressed.  His psychomotor 
activity was unremarkable, and he was cooperative, friendly, 
and relaxed.  His mood was dysphoric, and his attention was 
intact.  He was fully oriented, and his thought content was 
unremarkable.  He had no delusions, and his intelligence was 
above average.  The report noted that the veteran had mild 
sleep impairment, but that it did not impair or interfere 
with his daily activities.  He did not have any delusions, 
inappropriate behavior, ritualistic behavior or panic 
attacks.  His memory was normal and he was able to maintain a 
minimum level of personal hygiene.  He had good impulse 
control, and he denied any current suicidal or homicidal 
thoughts.  He indicated that he did have some suicidal 
thoughts earlier in the month, but would never do that 
because of the effect it would have on his daughter.  In 
discussing his employment, the VA examiner noted that the 
veteran's major depression has caused him to be unemployable.  
The report concluded with diagnoses of major depression, in 
partial remission; alcohol dependence, in full sustained 
remission.  The report listed a GAF of 50.  

The VA examiner also noted that the veteran's family and 
other relationships were severely affected by his mental 
condition.  The VA examiner also indicated that the veteran's 
current status was fragile and that he was being maintained 
by very active treatment, without which and the veteran would 
almost surely relapse and require psychiatric 
hospitalization.  The VA examiner also opined that he did not 
find support for a diagnosis of bipolar disorder, but that if 
the veteran did have this condition, the symptoms would be so 
intertwined with the symptoms of major depression that it 
would be impossible to separate the two.


In evaluating the evidence in this case, the Board has noted 
the GAF scores which clinicians have assigned.  According to 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), a 
GAF score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Carpenter v. Brown, 
8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some 
mild symptoms, such as depressed mood and mild insomnia, or 
some difficulty in social, occupational, or school 
functioning, such as occasional truancy, or theft within the 
household, but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A GAF score of 
51-60 indicates moderate symptoms (e.g., flattened affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  A GAF score of 41 to 50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessive rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The veteran's current 70 percent evaluation contemplates 
major depression manifested by objective evidence 
demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  

The Board finds that the objective medical evidence of record 
does not support an initial evaluation in excess of 70 
percent.  The evidence does not show total occupational and 
social impairment, due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, the criteria for a 
rating in excess of 70 percent evaluation for PTSD have not 
been met.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  

The veteran's GAF scores have primarily been in the 50s.  
Although GAF scores are important in evaluating mental 
disorders, such a wide range of GAF scores does not mandate a 
particular percentage evaluation and the Board must consider 
all the pertinent evidence of record and set forth a decision 
based on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id. at 242; see also 38 C.F.R. § 4.126 (2006); VAOPGCPREC 10-
95, 60 Fed. Reg. 43186 (1995).  

With consideration of the entire record, the Board finds that 
the manifestations of the veteran's service-connected major 
depression warrant no more than a 70 percent evaluation.  The 
veteran's service-connected PTSD has been manifested by 
symptoms including chronic feelings of anxiety and 
depression, poor sleep, low energy, difficulty concentrating, 
suicidal thoughts, and social withdrawal.  

As noted above, service connection for major depression was 
granted and assigned a 70 percent evaluation from the day of 
the veteran's discharge.  See 38 C.F.R. § 3.400.  Based on 
all the evidence of record, to include all classifications by 
the examiners of the level of psychiatric impairment, the 
preponderance of the evidence of record does not show 
occupational and social impairment that meets the criteria 
for a rating in excess of 70 percent for the disability at 
issue at any time subsequent to September 2003.  Id.; 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ii.  Mallet Fracture of the Right Fifth Digit, Distal 
Interphalangeal Joint

The veteran's mallet fracture of the right fifth digit, DIP 
joint, is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5230.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2007).  In this case, 
evidence reflects that the veteran is right-handed.

The rating criteria provide evaluations for limitation of 
motion of fingers.  For the little or ring finger (5th 
finger), the only schedular rating provided is a 
noncompensable rating for any degree of limitation of motion, 
whether it affects the minor or the major hand.  38 C.F.R. § 
4.71a, Diagnostic Code 5230.

Diagnostic Code 5227 provides for a noncompensable evaluation 
for ankylosis of the little finger, whether it is favorable 
or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  
The Rating Schedule further indicates that VA can consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder of the 
fifth (little) finger of the right hand, a compensable rating 
is not warranted.  The January 2004 VA general physical 
examination noted that the veteran could not fully extend the 
DIP joint on the fifth digit of the right hand, but that he 
otherwise had not problems with that finger.  Physical 
examination of the right hand, fifth digit, revealed that the 
veteran had no problems with the remaining joints of the 
right hand, fifth digit.  As for the DIP joint, the veteran 
was only able to extent this joint to a flexed position of 10 
degrees, but could flex the DIP joint of this digit to 50 
degrees.  Accordingly, the veteran's fifth digit of the right 
hand is not ankylosed.  Moreover, favorable ankylosis would 
still only warrant a noncompensable rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5227.  There is certainly no basis for 
finding the severity of the veteran's right little finger 
disability to be equivalent to extremely unfavorable 
ankylosis or amputation.  The Board further notes that the 
veteran's right 5th finger disability is not shown and has 
not been alleged to result in limitation of motion of other 
digits or interference with the overall function of the hand.  
Accordingly, a compensable initial evaluation is not 
warranted.

The Board has considered whether a compensable disability 
rating is warranted for the veteran's right small finger 
disability based on functional loss due to pain, weakness and 
flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2007).  However, if a 
claimant is receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In this case, the veteran is receiving a 
noncompensable evaluation for his little finger disorder 
under Diagnostic Code 5230, which is the maximum rating 
allowable.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration.

The Board finds that at no time since the effective date of 
service connection, has the veteran's right little finger 
disability met or nearly approximated the criteria for a 
compensable disability rating.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case. 

iii.  Gastroesophageal Reflux Disease

A noncompensable initial rating has been assigned to the 
veteran's service-connected GERD.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Pursuant to Diagnostic Code 7346, a 30 
percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder pain 
which is productive of considerable impairment of health.  A 
10 percent evaluation is warranted for two or more of the 
symptoms for the 30 percent evaluation of less severity.  Id. 

The VA general physical examination, performed in January 
2004, noted the veteran's history of gastric reflux problems 
beginning around 1990.  The report noted that the veteran was 
currently taking Aciphex, and that this medication kept his 
GERD "really quite controlled."  The veteran indicated that 
he vomited on a few occasions, but with no hematemesis, 
melena, or dysphagia.  The report also noted that the veteran 
weighed 205 pounds, and that his weight was stable.  The 
report concluded with a diagnosis of GERD.

The report of an upper gastro-intestinal examination, 
performed in March 2004, revealed an impression of free and 
continuous GERD without evidence of aspiration.  The report 
noted that the mucosa of the distal esophagus and proximal 
duodenum were normal, without evidence of mass, ulceration, 
or erosion.  An August 2004 treatment report noted that the 
veteran's digestion was good with medications.  A treatment 
report, dated in May 2005, noted that the veteran's GERD was 
controlled.  

Based upon a careful review of the record, the veteran's 
service-connected GERD does not meet the criteria for a 10 
percent rating.  The evidence of record shows that the 
veteran's GERD is essentially asymptomatic and well 
controlled with medication.  There is no showing of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, substernal arm or shoulder pain, 
or impairment of health.  Moreover, there are no identifiable 
periods of time, since the effective date of service 
connection, during which this condition has warranted a 
compensable rating percent and thus "staged ratings" are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for low back disorder, diagnosed as 
episodic lumbosacral strain and early degenerative changes, 
is granted.  

Service connection for allergic rhinitis is granted.

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.

An increased initial disability rating in excess of 70 
percent for major depression is denied.

A compensable initial disability rating for mallet fracture 
of the right fifth digit, distal interphalangeal joint, is 
denied.

A compensable initial disability rating for GERD is denied.


REMAND

The veteran seeks a compensable initial disability rating for 
his service-connected degenerative disc disease of the 
cervical spine, C5-C6.

The veteran's most recent VA examination of his service-
connected degenerative disc disease of the cervical spine, 
C5-C6, was conducted in January 2004.  Subsequent treatment 
reports, also dated in January 2004, revealed that he 
incurred a whiplash injury to his neck from a post service 
automobile accident.  Thereafter, a February 2004 treatment 
report revealed a range of motion of the cervical spine which 
was notably more restrictive than that shown in the January 
2004 VA examination.  Moreover, subsequent treatment reports 
are sparse as to any treatment for the veteran's cervical 
spine disorder, and do not contain sufficient detail to 
ascertain the current severity of this condition.


Given the passage of time since his most recent examination 
and evidence indicating that this condition may have 
worsened, the Board finds that a VA examination would assist 
the Board in clarifying the extent of the veteran's 
disability and would be instructive with regard to the 
appropriate disposition of the issue under appellate review.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding 
that VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Accordingly, this 
matter must be remanded for an additional VA examination to 
ascertain the current severity of the veteran's service-
connected degenerative disc disease of the cervical spine, 
C5-C6.  

Accordingly, the case is remanded for the following action:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected degenerative disc 
disease of the cervical spine, C5-C6, 
since February 2004.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims folder.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO must make arrangements for the 
veteran to be afforded VA examination(s) 
to determine the current extent of the 
orthopedic and neurological impairment 
resulting from his service-connected 
degenerative disc disease of the cervical 
spine, C5-C6.  The claims file must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further studies deemed 
relevant by the examiner(s) must also be 
conducted.  The examiner(s) must record 
all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide any requested 
opinions without resort to speculation, 
it must be so stated.  The report 
prepared must be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the cervical spine, in 
degrees, noting by comparison the normal 
range of motion of the cervical spine.  
It must also be determined whether there 
is weakened movement, excess 
fatigability, or incoordination 
attributable to the cervical spine 
disability, expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the cervical 
spine could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the cervical 
spine disability.  It must also be noted 
whether the veteran has intervertebral 
disc syndrome; if so, the examiner should 
state whether the veteran experiences 
incapacitating episodes, as defined by 38 
C.F.R. § 4.71, and the frequency and 
total duration of such episodes over the 
course of the past 12 months.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the remaining claim on 
appeal must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


